Russele, Chief Justice.
An ordinance 'which forbade “atoy one to engage in or do any thing that is disorderly, either by words or unbecomingly conduct at any place on any street, alley, park, or any place where such disorderly conduct may be seen or heard by any person in said city,” is too vague and indefinite to be the basis for the infliction of corporal punishment, such as service on a city chain-gang, or the imposition of a fine as an alternative. The court erred on writ of habeas corpus in remanding the prisoner to custody.

Judgment reversed.


All the Justices concur.

George L. & Garter Goode, for plaintiff.
G. M. McClure, for defendant.